Citation Nr: 1120126	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  10-17 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran presently seeks to establish service connection for a low back disorder.  In his October 2008 claim, the Veteran has provided a competent account of in-service low back symptoms and of experiencing associated symptoms continuously since separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the medical evidence of record confirms that the Veteran has a currently diagnosed low back condition.  As such, the Board finds that a remand for appropriate VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, there are likely additional relevant treatment records that are not of record.  The record shows that the Veteran receives private treatment for his low back condition, but no treatment records dated after November 2009 have been associated with the claims folder.  The record also suggests the Veteran receives regular VA treatment for this condition; however, pertinent treatment records of his care, dated since August 2008, also are not of record.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board has no discretion and must remand the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall ask the Veteran to identify all sources of private treatment, hospitalization and evaluation he has received for his low back disorder since November 2009, to include private medical care providers K. Brooks; W. Martin, D.O.; and the private East Tennessee Chiropractic Clinic; Fort Sanders Orthopedic Clinic, P.C. and the Grainger Family Center.  The RO shall then undertake appropriate efforts to obtain any identified records.  

2.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's low back disorder, dated since August 2008.  Any negative response should be in writing, and associated with the claims folder.

3.  After associating all outstanding records with the claims file, the RO shall afford the Veteran an appropriate VA examination to determine the nature and etiology of his low back condition.  The claims folder must be made available to and reviewed by the examiner.  The examiner should record the full history of the disorder, including the Veteran's account of symptomatology and onset.  All necessary tests should be conducted.  

The examiner should clearly diagnose any low back disorder, if any is present.  Then, for any diagnosed disorder(s), the examiner must state whether it is at least as likely as not that the condition (a) is related to the Veteran's period of active military service; (b) had its onset during active military service.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, and in doing so, the examiner must discuss (I) the Veteran's lay report regarding the onset of his symptoms, (II) the March 1976 private low back treatment records; (III) the May 1976 private low back operation report and any other evidence deemed pertinent.  All provided opinions should be supported by a clearly stated rationale.  All findings and conclusions should be set forth in a legible report.

4.  The RO should then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

